 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA

10
     SCOTT JOHNSON,                             ) Case No.: 5:18-CV-06204-EJD
                                                )
11        Plaintiff,                            ) ORDER [proposed]
                                                )
12   v.                                         )
13   MBML, LLC, a California Limited Liability ))
     Company; and Does 1-10,                    )
14
          Defendants.                           )
15                                              )
                                                )
16
17        The Court hereby vacates all currently set dates, with the expectation that the
18 parties will file a Joint Stipulation for Dismissal within 60 days. The Court sets a Status
19 Conference/OSC for ______________
                        4/4/2019     at ____
                                         10 am pm
                                               XXX at which the parties, by and through

20 their attorneys of record shall show cause why this case is not dismissed. If this case is
21 dismissed prior to this hearing, the hearing will be automatically vacated and no
22 appearance shall be required. Response to OSC or dismissal deadline is 3/25/2019.
23 IT IS SO ORDERED.
24
25
     Dated: ______________
              1/28/2019                _____________________________________
26                                     HONORABLE EDWARD J. DAVILA
27                                     United States District Judge

28



     Order        [proposed]     -1-               5:18-CV-06204-EJD
